Citation Nr: 0930094	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  03-13 654	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for injury to Muscle 
Group XI, including loss of motion and scar, currently 
evaluated as 20 percent disabling.

2.  Entitlement to a rating higher than 10 percent for right 
lower leg neuropathy prior to December 21, 2001.

3.  Entitlement to a rating higher than 20 percent for right 
lower leg neuropathy since December 21, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active duty in the United States Army from 
July 1944 to January 1946.  He suffered a shell fragment 
wound (SFW) of the right leg in the European Theater of 
Operations, and was subsequently service connected for two 
related disabilities:  1) injury to Muscle Group XI, 
including loss of motion and scarring; and 2) right lower leg 
peripheral neuropathy.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, that increased the Veteran's right 
lower leg neuropathy evaluation from 10 percent to 20 
percent, effective December 21, 2001, but did not adjudicate 
the Muscle Group XI issue.  In a decision dated in October 
2005, the Board denied a rating higher than the 20 percent 
awarded by the RO for the Veteran's right lower leg 
neuropathy.  The Veteran thereafter appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an order dated in October 2006, the Court 
granted a joint motion by the Veteran and VA General Counsel 
to vacate the denial and remand the case for re-adjudication 
in accordance with the joint motion.  In the joint motion, 
the parties agreed that, because the Veteran's March 1999 
claim had been for "re-evaluation of my service-connected 
disabilities (Right leg injury)," the Board erred in 
limiting the Veteran's appeal to a claim for a higher rating 
for nerve damage only.  The parties agreed that the Veteran's 
claim for an increased rating for his service-connected right 
leg disability encompassed all residuals of his shell 
fragment wound, including, in addition to the nerve damage, 
muscle damage and scarring.  The parties also agreed that the 
Veteran should be afforded another examination.

Pursuant to this ruling, in November 2007, the Board remanded 
the case for further medical examination and adjudication.  
The Appeals Management Center (AMC) re-adjudicated the case, 
denying the Veteran's claims for increased ratings via a 
supplemental statement of the case issued in April 2009.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected injury to Muscle Group 
XI, including loss of motion and scar, is manifested by no 
worse than moderately severe disability of Muscle Group XI 
with asymptomatic scarring except for adherence of a 
posterior 1 centimeter (cm) missile wound exit scar and 3 cm 
skin graft area.

2.  Since the filing of the instant claim, the Veteran's 
right lower leg neuropathy has been manifested by disability 
tantamount to moderate incomplete paralysis of the saphenous 
nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for 
service-connected injury to Muscle Group XI, including loss 
of motion and scar, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 
4.73 (Diagnostic Code 5311), 4.118 (Diagnostic Code 7805) 
(2008).

2.  For the period prior to December 21, 2001, the criteria 
for a rating higher than 10 percent for right lower leg 
neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 
4.124a (Diagnostic Code 8527) (2008).

3.  For the period from December 21, 2001, the criteria for a 
rating higher than 20 percent for right lower leg neuropathy 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a 
(Diagnostic Code 8527) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, during the pendency of the appeal.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request 
the Veteran to provide any evidence in the Veteran's 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1).)

For an increased-compensation claim, Section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. (2008).  Further, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, supra.

Here, the Board finds that all notification and development 
action needed to decide the claims on appeal has been 
accomplished.  

In this respect, through March 2005, April 2008, and May 2008 
notice letters, the RO notified the Veteran of the legal 
criteria governing his claims and the evidence needed to 
support his claims.  Thereafter, the Veteran was afforded the 
opportunity to respond.  Hence, the Board finds that the 
Veteran has received notice of the information and evidence 
needed to substantiate his claims and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the March 2005, April 2008, and May 
2008 notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the 
letters, the RO notified the Veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  It also 
requested that the Veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned March 2005, April 
2008, and May 2008 letters.

Here, however, the Board notes that the duty to provide 
notice relating to the Veteran's claims was not fully 
satisfied prior to the initial unfavorable decision by the 
RO.  Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of fully compliant notice, followed by re-adjudication of the 
claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that where notice was not provided prior to 
the initial adjudication, this timing problem can be cured by 
the Board remanding for the issuance of a VCAA notice 
followed by re-adjudication of the claim); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the 
issuance of a fully compliant VCAA notification followed by 
re-adjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of the May 2008 
notice letter, which fully addressed all notice elements.  
Specifically, the May 2008 notice letter notified the Veteran 
of his and VA's respective duties for obtaining evidence.  
The letter also gave examples of the types of medical and lay 
evidence that the Veteran could submit or ask VA to obtain in 
support of his claims. The letter further informed the 
Veteran of what evidence was required to substantiate the 
claims, including the impact of his conditions on employment 
and daily life, and notified the Veteran that if an increase 
in any service-connected disability was found, a rating from 
0 percent to as much as 100 percent could be assigned based 
on the nature of the disability involved.  The May 2008 
letter further provided the Veteran with specific notice of 
the requirements for a higher rating under the diagnostic 
codes relevant to his claims.

Although not all notices were sent before the initial 
decision in this matter, the Board finds that the Veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims, and he was given 
ample time to respond.  The agency of original jurisdiction 
(AOJ) also re-adjudicated the claim after the notice was 
provided by way of an April 2009 supplemental statement of 
the case.  The Board further notes that although the Court 
has held in Mayfield, supra, that post-decisional documents 
are inappropriate vehicles with which to provide notice, the 
AOJ in this case provided VCAA-compliant notice that was 
followed by a re-adjudication of the Veteran's claims.  The 
Board thus concludes that during the administrative appeal 
process, the Veteran was provided the necessary information 
such that further action to provide additional notice would 
be merely duplicative of what has already transpired.

The Board thus finds that "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  In this regard, the more 
detailed notice requirements set forth in 38 U.S.C.A. §§ 
7105(d) and 5103A have been met.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Specifically, the 
Veteran was given the opportunity to respond following the 
May 2008 notice letter.  In addition, following the issuance 
of the May 2008 notice letter, the Veteran's claim was re-
adjudicated in April 2009.  Nothing about the evidence or any 
response to the notification suggests that the case must be 
re-adjudicated ab initio to satisfy the requirements of the 
notice requirements of the VCAA. 

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
claims on appeal.  The Veteran's post-service treatment 
records from the Aleda E. Lutz VA Medical Center (VAMC) in 
Saginaw, Michigan, and the John J. Pershing VAMC in Poplar 
Bluff, Missouri, have been associated with the claims file, 
as have private treatment records and statements from the 
Veteran's private treatment providers.  Additionally, the 
Veteran was provided VA examinations in May 1999, March 2002, 
May 2005, and January 2009, reports of which are of record.  
Significantly, the Veteran has not otherwise alleged that 
there are any outstanding medical records probative of his 
claims on appeal that need to be obtained.  Thus, VA has 
properly assisted the Veteran in obtaining any relevant 
evidence.

II. Analysis

The Veteran contends that his service-connected injury to 
Muscle Group XI, including loss of motion and scar, and right 
lower leg neuropathy are more disabling than what is 
reflected by the assigned ratings.

Disability evaluations are determined by comparing a 
Veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2008).

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation has already been 
established, VA must address the evidence concerning the 
state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  The United States Court of Appeals 
for Veterans Claims has held that consideration of the 
appropriateness of a staged rating is required.  See Hart v. 
Mansfield, 21 Vet. App. 505, 509-10 (2007).

Relevant evidence of record consists of the Veteran's records 
of ongoing treatment at the Saginaw and Poplar Bluff VAMCs, 
as well as with private treatment providers, and reports of 
the Veteran's VA medical examinations in May 1999, March 
2002, May 2005, and January 2009.  Report of the May 1999 VA 
peripheral nerves examination reflects that the Veteran 
complained of numbness of the right lower leg and swelling of 
the right foot, as well as increasing soreness and burning 
sensation on the leg and foot.  On physical examination, he 
complained of tenderness on light touch.  He was noted to 
have a "muscular depression" in the lower third of his 
right leg around the shell fragment wound injury.  His muscle 
strength was noted to be 4+/5 bilaterally.  The examiner 
further noted decreased sensation around the scar on the 
Veteran's right lower leg and hypoesthesia on the median 
aspect of his leg.  The examiner's diagnosis was saphenous 
neuropathy, which he noted had been attributed to the 
Veteran's shell fragment wound.  The examiner also noted that 
the Veteran's symptoms were reported to have worsened over 
the preceding two years.  The examiner noted that the Veteran 
had swelling of his right lower leg and foot that seemed to 
cause some difficulty with ambulation.  Right ankle reflex 
was absent; however, the examiner noted that the etiology of 
that was not known.

Report of the examination of the Veteran's muscles in May 
1999 reflects that the Veteran complained of increased pain 
and weakness in his leg muscles and his right foot.  The 
examiner noted that the Veteran wore support hose to reduce 
leg swelling and opined that it was difficult to evaluate his 
muscle strength, given that the Veteran was wearing a cast on 
his left leg at the time.  Physical examination revealed that 
the Veteran had a scar on the lateral aspect of the calf 
measuring 6 cm by 2.5 cm, with adhesion to approximately 50 
percent of the scar and discoloration and keloid formation 
throughout the scar.  Plantar flexion was found to be to 
28 degrees, with dorsal flexion to 20 degrees.  The examiner 
noted that it was difficult to evaluate strength given the 
cast on the Veteran's opposite leg, but opined that there 
appeared to be a "slight decrease in strength."  Arch 
stabilization and range of motion of the toes were found to 
be normal.  The Veteran's range of motion of the right knee 
was found to be from 0 to 110 degrees. 

The Veteran also underwent nerve conduction testing and 
electromyography in March 2002 at the Ann Arbor VAMC.  The 
examiner noted the Veteran's complaints of several years of 
numbness, burning, and tingling of the right foot, which was 
said to be worse at night.  There were no complaints of 
weakness, and examination showed full strength and normal 
reflexes.  The studies demonstrated absent sural sensory 
responses bilaterally.  Other nerves studied of the right 
lower extremity, including proximal conduction as measured by 
F waves, were normal.  Needle examination was also normal.  
The examiner concluded that there was electrodiagnostic 
evidence of a mild to moderate sensory neuropathy in the 
lower extremity.  There was no evidence of motor involvement 
or of a right lower extremity mononeuropathy.

The Veteran's right leg disability was again evaluated by a 
VA examiner in May 2005.  This examiner relied on a review of 
the Veteran's records, her examination of the Veteran, and 
tests, including electromyography and the nerve conduction 
studies discussed above.  The examiner noted that the Veteran 
had been using an ankle-foot orthotic device and reported no 
history of flare-ups of the nerve condition, and no 
paralysis, tremors, or stiffness.  There was numbness in the 
medial lower right leg, and the Veteran reported some pain, 
weakness, and swelling in the leg as well.  The examiner 
found no impaired coordination.  Muscle strength was normal, 
and no motor function impairment was shown.  Sensory 
examination showed that the affected nerve was the saphenous 
nerve, and that pain, vibration, and light touch were absent.  
The examiner found no muscle atrophy; no tremors, tics, or 
other abnormal movements; no abnormal plantar reflex; no 
joint affected by the nerve disorder; and no benign or 
malignant neoplasm of a nerve.  The Veteran's gait and 
balance were found to be normal, as were deep tendon 
reflexes.  The examiner found no limitation of motion caused 
by the right leg neurologic disability; she noted only an 
absence of sensory reception over the affected distribution 
of the saphenous nerve.  The examiner also noted that the 
Veteran reported that his pain was alleviated by the ankle-
foot orthotic brace.

In response to questions posed by the RO, the examiner 
diagnosed the Veteran's right lower extremity impairment, 
stated in terms of the degree of paralysis, as incomplete 
mild to moderate paralysis of the right saphenous nerve 
characterized by absent sensory responses and intact motor 
responses.  The examiner noted that nerve conduction studies 
demonstrated absent sural sensory responses bilaterally, but 
the examiner further noted that only the right saphenous 
nerve involvement could be attributed to the Veteran's 
service-connected nerve disability.  Given that proximal 
conduction as measured by F waves and the needle examination 
were both normal, the examiner found that there was 
electrodiagnostic evidence only of a mild to moderate sensory 
neuropathy in the right lower extremity.

The examiner also noted that there was no electrodiagnostic 
evidence of motor involvement or of any right lower extremity 
mononeuropathy based on examination.  The classification of 
"mild to moderate" was based on consideration of the area 
of involvement of the sensory neuropathy and the lack of 
motor involvement.  The rest of any identified neuropathy 
expressed in the examination represented neuropathy caused by 
nonservice-connected disability.  Effects on daily activities 
were classified as either none or mild, except for sports, 
which was classified as moderate.  The examiner specifically 
stated that there was no limitation of motion caused by the 
Veteran's service-connected right leg disability and found no 
tics, foot drop, muscle weakness, or atrophy.

Pursuant to the Board's November 2007 remand, the Veteran was 
again provided with VA examination in January 2009.  After a 
lengthy review of the Veteran's medical records and treatment 
history, the examiner noted that the Veteran had no muscle 
weakness or paralysis of Muscle Group XI but did suffer from 
sensory loss involving the sural nerve.  The examiner 
specifically noted that the Veteran "definitely" did not 
have drop foot, and that the injury to Muscle Group XI was 
not one that could result in drop foot.  The examiner noted 
the Veteran's report that he was able to walk about a mile 
but relied on a cane and had difficulty with swelling when 
sitting or driving.  The Veteran was noted to complain of 
numbness in the right lower extremity and pain and swelling 
of the right knee and foot but stated that his pain had not 
worsened.  

Physical examination revealed a normal heel-toe gait on the 
right with a very slight limp when not wearing the ankle-foot 
orthotic.  The Veteran's range of motion of the right ankle 
was noted as dorsiflexion to 20 degrees and plantar flexion 
to 40 degrees.  Strength of dorsiflexion of the right ankle 
was found to be 4/5; his strength was otherwise normal.  The 
examiner found no atrophy of the Veteran's right calf muscle.  
Examination of the Veteran's scarring revealed two scars, an 
entry and exit wound, with the exit wound scar being adherent 
to subcutaneous tissue.  The scars were measured to be 
approximately 3cm by 1cm each, with no discoloration noted.  
Examination of the Veteran's knees revealed no joint 
effusion, localized tenderness, or limitation of motion.  
Range of motion of the Veteran's knee was from 0 to 140 
degrees on the right, with no reduction in motion on 
repetition.  Regarding neurological evaluation, the examiner 
noted that the Veteran had decreased sensation along the 
right lower leg from the scars distally down to the foot.  

The examiner diagnosed the Veteran with residuals of injury 
to Muscle Group XI secondary to shell fragment wound with 
adherent scarring.  No muscle weakness or loss of muscle 
function was found.  The examiner also diagnosed sensory 
saphenous nerve neuropathy secondary to the shell fragment 
wound.  The examiner specifically stated that the Veteran did 
not have paralysis of the right lower extremity and noted 
that the nerve injury must be considered moderate at most 
because it involved only sensory loss.  The examiner further 
noted that the injury to Muscle Group XI should be considered 
moderate because of the necessity of debridement at the time 
of the initial injury and due to the adherent scar.  However, 
the examiner noted that the Veteran had no loss of motion of 
the right knee or ankle, no muscle weakness, and no foot 
drop.  

Records of the Veteran's ongoing treatment at the Saginaw and 
Poplar Bluff VAMCs reflect that he has been seen on an 
ongoing basis for complaints of pain, swelling, tingling, and 
burning in his right leg and foot.  He has also complained of 
decreased sensation in the right leg and foot and has 
received treatment by way of medication and an ankle-foot 
orthotic device.  For example, in treatment records dated in 
February 2002, the Veteran was noted to complain of right 
knee stiffness and right foot pain and occasional swelling.  
He had a full range of motion bilaterally with normal 
reflexes and pulses with some tenderness to palpation to the 
right foot.  He was also noted to complain of burning, 
tingling, numbness, and swelling, for which he continues to 
receive treatment.  At a March 2003 podiatry visit, the 
Veteran was found to have "some mild foot drop," which was 
recorded again in June 2004 and April 2005.  However, later 
VAMC treatment records do not note findings of foot drop.

Similarly, letters from the Veteran's private treating 
physicians dated in December 1999 and January 2000 reflect 
that he has been seen for complaints of numbness, burning, 
tingling, and decreased sensation in his right leg and foot.  
At a May 2008 private treatment visit, the Veteran was again 
noted to complain of pain and numbness in his right lower 
extremity.  At that time he was found to have some weakness 
of dorsiflexion on the right but otherwise normal strength.  
He was diagnosed with mild polyneuropathy.  At a second 
private evaluation in June 2008, the Veteran was noted to 
complain of numbness, tingling, and pain in his right foot 
and leg.  Motor nerve conduction studies revealed 
electrophysiologic evidence of mild polyneuropathy in the 
right lower extremity.

A.  Injury to Muscle Group XI, Including Loss of Motion and 
Scar

The Veteran's service-connected rating for injury to Muscle 
Group XI, including loss of motion and scar, has been 
evaluated as 20 percent disabling.  Diagnostic Code 5311 
provides evaluations for disability of Muscle Group XI.  The 
functions of this group include propulsion, plantar flexion 
of the foot and stabilization of the arch, as well as flexion 
of the knee and toes.  The Veteran's disability is currently 
rated pursuant to Diagnostic Code 5311 as "moderately 
severe," with a 20 percent rating.  Under that Diagnostic 
Code, a severe disability warrants a 30 percent rating, the 
highest rating available under this diagnostic code.  38 
C.F.R. § 4.73, Diagnostic Code 5311 (2008).

Disabilities resulting from muscle injuries are classified as 
slight, moderate, moderately severe, or severe.  38 C.F.R. 
§ 4.56(d) (2008).  Slight muscle disability contemplates a 
simple wound of the muscle without debridement or infection; 
a service department record of a superficial wound with brief 
treatment and return to duty; healing with good functional 
results; and no cardinal signs or symptoms of muscle 
disability.  Objectively, there is a minimal scar; no 
evidence of fascial defect, atrophy, or impaired tonus; and 
no impairment of function or metallic fragments retained in 
muscle tissue.  38 C.F.R. § 4.56(d)(1).

Moderate muscle disability contemplates a through and through 
or deep penetrating wound of short track from a single 
bullet, small shell, or shrapnel fragment, without the 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection; a service department 
record or other evidence of in-service treatment for the 
wound; and a record of consistent complaint of one or more of 
the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objectively, there are entrance and (if present) 
exit scars that are small or linear, indicating a short track 
of missile through muscle tissue; and some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  38 C.F.R. § 4.56(d)(2).

Moderately severe muscle disability contemplates a through 
and through or deep penetrating wound by a small high-
velocity missile, or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring; a service department record or 
other evidence showing hospitalization for a prolonged period 
for the wound; a record of consistent complaint of cardinal 
signs and symptoms of muscle disability; and, if present, 
evidence of inability to keep up with work requirements.  
Objectively, there are entrance and (if present) exit scars 
indicating track of missile through one or more Muscle 
Groups; indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscle 
compared with the sound side; and tests of strength and 
endurance compared with the sound side demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56(d)(3).

Severe muscle disability contemplates a through and through 
or deep penetrating wound due to a high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding, and scarring; a service department 
record or other evidence showing hospitalization for a 
prolonged period for treatment of the wound; a record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability, worse than those shown for moderately severe 
muscle injuries; and, if present, evidence of inability to 
keep up with work requirements.  Objectively, there are 
ragged, depressed, and adherent scars indicating wide damage 
to Muscle Groups in the missile track; palpation shows loss 
of deep fascia or muscle substance, or soft flabby muscles in 
the wound area; muscles swell and harden abnormally in 
contraction; and tests of strength, endurance, or coordinated 
movements indicate severe impairment of function when 
compared with the uninjured side.  38 C.F.R. § 4.56(d)(4).

If present, the following are also signs of severe muscle 
disability:  (a) x-ray evidence of minute, multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (b) adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (c) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (d) visible or 
measurable atrophy; (e) adaptive contraction of an opposing 
group of muscles; (f) atrophy of Muscle Groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (g) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  Id.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lower 
threshold of fatigue, fatigue-pain, impairment of 
coordination; and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).

Upon consideration of the relevant medical evidence of 
record, the Board finds that no more than moderately severe 
disability to Muscle Group XI is shown.  The injury from the 
gunshot did not result in an open comminuted fracture, which 
would warrant a higher rating.  See 38 C.F.R. § 4.56(a).  The 
Board acknowledges that the Veteran has both an entrance and 
an exit wound scar but notes that the May 1999 and January 
2009 VA examiner observed two scars, one adherent, but did 
not observe either of the Veteran's scars to be ragged with 
wide damage to muscle groups or loss of deep fascia or muscle 
tissue.  There is, further, no evidence of abnormal swelling 
or hardening on contraction.  Severe impairment of strength, 
endurance, or coordinated movements is not shown.  To the 
contrary, both the May 2005 and January 2009 examiners noted 
that the Veteran displayed no muscle weakness, muscle 
atrophy, or loss of muscle function, and the May 1999 
examiner noted at most only a "slight" decrease in 
strength.  Although the Board acknowledges that the Veteran 
was at one time diagnosed with foot drop, the evidence from 
the January 2009 VA examination is more persuasive that the 
Veteran "definitely" does not suffer from foot drop, even 
to a mild degree.

Other signs of severe muscle disability were absent on 
examination, such as radiological evidence of multiple 
scattered foreign bodies or muscle atrophy.  Thus, although 
muscle injury and other residuals were evidenced by the VA 
examinations, no more than moderately severe disability was 
shown.  In fact, the January 2009 examiner characterized the 
Veteran's disability as moderate, based both on the muscle 
findings and the associated adherent scarring.  The currently 
assigned 20 percent rating compensates the Veteran for that 
level of disability.  See 38 C.F.R. § 4.73, Diagnostic 
Code 5311.  Thus, a higher rating under the muscle injury 
diagnostic code is not warranted for any portion of the 
rating period.

In addition to the assigned rating for a muscle injury, the 
Board must consider the possible assignment of separate 
evaluations for separate and distinct symptomatology caused 
by the injury.  This is so to the extent that none of the 
symptomatology justifying an evaluation under a different 
diagnostic code duplicates or overlaps with the 
symptomatology justifying the 20 percent rating under 
Diagnostic Code 5311.  See 38 C.F.R. § 4.25 (2008); see also 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  An evaluation 
of the same disability impairment under another diagnostic 
code is pyramiding, which is to be avoided.  See 38 C.F.R. 
§ 4.14 (2008).

Prior to August 30, 2002, the diagnostic codes governing 
evaluation of scars provided that scars other than of the 
head, face or neck warranted a 10 percent evaluation for 
superficial scars which were poorly nourished with repeated 
ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2002).  
A 10 percent evaluation was also appropriate for superficial 
scars which were tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2002).  A scar may also be rated based on limitation of 
function of the part affected.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2002).

Effective August 30, 2002, the criteria for evaluating 
disorders of the skin provide that a 10 percent evaluation is 
warranted for scars other than of the head, face or neck that 
are deep or that cause limited motion when in an area or 
areas exceeding 39 square centimeters.  A 20 percent rating 
is warranted where the scars are in an area or areas 
exceeding 77 square centimeters.  A deep scar is one 
associated with underlying tissue damage.  67 Fed. Reg. 
49,596 (July 31, 2002) (codified at 38 C.F.R. § 4.118, 
Diagnostic Code 7801 and Note (2)).  A 10 percent evaluation 
is warranted for scars other than of the head, face or neck 
that are superficial and that do not cause limited motion 
when in an area or areas of 929 square centimeters or 
greater.  A superficial scar is one not associated with 
underlying tissue damage.  67 Fed. Reg. 49,596 (July 31, 
2002) (codified at 38 C.F.R. § 4.118, Diagnostic Code 7802 
and Note (2)).  A 10 percent evaluation is also warranted for 
superficial unstable scars.  An unstable scar is one where, 
for any reason, there is frequent loss of covering of skin 
over the scar.  67 Fed. Reg. 49,596 (July 31, 2002) (codified 
at 38 C.F.R. § 4.118, Diagnostic Code 7803 and Note (1)).  A 
10 percent evaluation is also warranted for superficial scars 
that are painful on examination.  67 Fed. Reg. 49,596 (July 
31, 2002) (codified at 38 C.F.R. § 4.118, Diagnostic Code 
7804).

In the Veteran's case, the entry and exit wound scars are not 
of such a severe nature to warrant a separate compensable 
rating under either the prior or the current rating criteria.  
Although the May 1999 examiner indicated that the scars 
showed some sensitivity to palpation, the Veteran's scars 
have not been not described as painful.  There is further no 
evidence that any scarring is poorly nourished with repeated 
ulceration or that they cause any limitation of motion.  
Current Diagnostic Code 7804 allows for a 10 percent rating 
for a superficial scar that is painful on examination.  See 
38 C.F.R. § 4.118 (2008).  Absent a showing of pain on 
examination, a separate 10 percent rating is not warranted.  
Additionally, other criteria for a compensable rating based 
on symptoms due to scarring are not met.  There is no 
indication of instability of any scar; there is no indication 
that the scarring covers an area of 929 square centimeters or 
greater.  38 C.F.R. § 4.118.  Further, although the Board 
acknowledges that there is some adherence of the exit wound 
scar to the underlying tissue, the Veteran's May 1999 VA 
examiner noted that the entire surface area of the scarring 
was 15 square centimeters, with adhesion over only about 50 
percent of the scarring.  This does not rise to the level of 
a compensable rating under current Diagnostic Code 7801.  
Moreover, no scar has affected function.  Id.  As such, a 
separate compensable rating is not warranted for the 
Veteran's scarring under either prior or current rating 
criteria governing scarring.

(While the case was in remand status, the rating schedule for 
evaluating scars was revised and amended.  See 73 Fed. 
Reg. 54708-12 (Sept. 23, 2008).  The effective date of the 
revisions is October 23, 2008, and the revised criteria apply 
to all applications for benefits received by VA on or after 
that date.  Because the Veteran's claim was received prior to 
October 23, 2008, the revised criteria are not for 
application in his case.  Although the amendment allows for a 
Veteran to request a review of a scar disability under the 
revised criteria irrespective of whether the Veteran's 
disability has increased since the last review, no such 
request has been made.  Id.)

The Board further notes that under Diagnostic Code 5260, a 10 
percent disability rating is warranted if flexion of the knee 
is limited to 45 degrees, a 20 percent disability rating if 
flexion is limited to 30 degrees, and a 30 percent disability 
rating if flexion is limited to 15 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2008).  Limitation of extension 
of the knee under Diagnostic Code 5261 is rated 10 percent 
disabling if extension is limited to 10 degrees, 20 percent 
disabling if extension is limited to 15 degrees, 30 percent 
disabling if extension is limited to 20 degrees, 40 percent 
disabling if extension is limited to 30 degrees, and 50 
percent disabling if extension is limited to 45 degrees.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2008).

Here, the medical evidence reflects that the Veteran has 
complained of pain and swelling in the knee, which problems 
are exacerbated by prolonged sitting and driving.   The VA 
examination reports reflect the Veteran's reported history of 
pain and swelling.  However, the May 1999 VA examiner found 
that the Veteran's range of motion was from 0 to 110 degrees.  
Similarly, the  January 2009 VA examiner noted the range of 
motion of the Veteran's right knee was from 0 to 140 degrees, 
with no reduction on repetition, and the May 2005 examiner 
noted that the Veteran could move through the full range of 
motion without any significant functional limitation.  These 
limitations do not warrant a compensable rating under either 
Diagnostic Code 5260 or 5261 even if any such limitation is 
attributed to the muscle injury at issue.  As such, a 
separate compensable rating is not warranted for limitation 
of motion of the Veteran's right knee under the rating 
criteria governing the knees.

B.  Right Lower Leg Neuropathy

Here, the Veteran's neuropathy of the right lower leg has 
been evaluated by the RO as analogous to Diagnostic Code 
8520, paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.  However, as noted above, the May 1999, 
May 2005, and January 2009 examiners have all characterized 
the Veteran's right lower extremity impairment as incomplete 
mild to moderate paralysis of the right saphenous nerve.  
Further, the March 2002, May 2005, and January 2009 VA 
examiners specifically categorized the Veteran's neuropathy 
as mild to moderate in severity.  The criteria for evaluating 
the saphenous nerve allow for a 10 percent rating when there 
is severe to complete paralysis; a 0 percent rating is 
assigned for mild to moderate disability.  Diagnostic Code 
8527.  Because these examiners' assessments were that the 
Veteran's disability falls in the range of mild to moderate, 
the Board finds that the Veteran's disability does not 
warrant a higher rating.  Further, the Board notes that 
multiple examinations have made it clear that the saphenous 
nerve is affected, not the sciatic nerve.  The criteria for 
rating the saphenous nerve do not allow for a rating greater 
than 10 percent.  

The 2002, 2005, and 2009 examinations all make it clear that 
the Veteran's disability causes no motor dysfunction.  His 
problem is wholly sensory and therefore was classified by 
multiple examiners as no more than moderate in degree.  This 
is consistent with the requirement that neuralgia 
characterized by a dull and intermittent pain such as 
complained of by the Veteran is to be rated no higher than 
moderate incomplete paralysis.  38 C.F.R. § 4.124 (2008).  
Neuritis characterized by loss of reflexes, muscle atrophy, 
sensory disturbances, and constant pain that is at time 
excruciating is to be rated no more than severe incomplete 
paralysis.  38 C.F.R. § 4.123 (2008).  The Veteran does not 
experience these sort of problems, and even so, the Board 
reiterates that the sciatic nerve has not been identified as 
the source of the Veteran's problem; the saphenous nerve has.  
Consequently, there is no basis for an award of ratings 
higher than already established by the RO.

The above determinations are based upon consideration of 
applicable rating provisions.  It should also be pointed out 
that there is no showing that the Veteran's injury to Muscle 
Group XI, including loss of motion and scar, or right lower 
leg neuropathy have reflected so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2008).  The symptoms of his disabilities have 
been contemplated by the schedular criteria.  Without 
sufficient evidence reflecting that the Veteran's disability 
picture is not contemplated by the rating schedule, referral 
for a determination of whether the Veteran's disability 
picture requires the assignment of an extra-schedular rating 
is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-
16 (2008).


ORDER

Entitlement to an increased rating for injury to Muscle Group 
XI, including loss of motion and scar, is denied.

Entitlement to a rating greater than 10 percent for right 
lower leg neuropathy for the period prior to December 21, 
2001, is denied.

Entitlement to a rating greater than 20 percent for right 
lower leg neuropathy for the period from December 21, 2001, 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


